Snapshot - 1:16CR00031-001                                                                                                                            Page 1 of 2


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                         RAYMOND SNOWDEN                                            Criminal Number: 1:16CR00031-001
          AKA: Ray Snowden, Raymond Snowden, II, Devon McMillan,                    Defendant's Attorney: Carolyn Phillips, Appointed
               Raymond Young, Jr., and Raymond Snowden, Jr.
      THE DEFENDANT:
             admitted guilt to violation of charge(s) 1,2,3,5,6 and 7 as alleged in the violation petition filed on 9/18/2018 .
             was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                             Date Violation Ended
       CHARGE 1                              UNLAWFUL USE OF A CONTROLLED SUBSTANCE                                     August 13, 2018
       CHARGE 2                              NEW LAW VIOLATION                                                          August 19, 2018
       CHARGE 3                              ASSOCIATION WITH PROHIBITED PERSON(S)                                      August 19, 2018
       CHARGE 5                              FAILURE TO NOTIFY OF LAW ENFORCEMENT CONTACT August 19, 2018
       CHARGE 6                              NEW LAW VIOLATION                                                          August 24, 2018
       CHARGE 7                              NEW LAW VIOLATION                                                          August 24, 2018

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 6/5/2017 .

             The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)     4 and 8 are dismissed. [X] APPEAL RIGHTS GIVEN

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   3/4/2019
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Dale A. Drozd, United States District Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   3/5/2019
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                                       3/5/2019
Snapshot - 1:16CR00031-001                                                                                                                Page 2 of 2


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: RAYMOND SNOWDEN                                                                                                     Page 2 of 2
      CASE NUMBER: 1:16CR00031-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      12 months.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:
            The Court recommends that the defendant be incarcerated in a California facility, but only insofar as this accords with security
            classification and space availability.

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc                                             3/5/2019
